
	
		I
		112th CONGRESS
		2d Session
		H. R. 6073
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Bilirakis (for
			 himself, Mr. Miller of Florida,
			 Mr. Nugent,
			 Mr. Young of Florida,
			 Mr. Mack, Mr. Ross of Florida, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that
		  deceased veterans with no known next of kin can receive a dignified burial, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dignified Burial of Veterans Act of
			 2012.
		2.Furnishing
			 caskets and urns for deceased veterans with no known next of kin
			(a)In
			 generalSection 2306 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively;
				(2)by inserting after
			 subsection (e) the following new subsection (f):
					
						(f)The Secretary
				shall furnish a casket or urn, of such quality as the Secretary considers
				appropriate for a dignified burial, for burial in a national cemetery of a
				deceased veteran described in section 2414(b) of this
				title.
						;
				and
				(3)in subsection (h),
			 as redesignated by paragraph (1), by adding at the end the following new
			 paragraph:
					
						(4)A casket or urn
				may not be furnished under subsection (f) for burial of a person described in
				section 2411(b) of this
				title.
						.
				(b)Effective
			 dateSubsections (f) and (h)(4) of section 2306 of title 38,
			 United States Code, as added by subsection (a), shall take effect on the date
			 of the enactment of this Act and shall apply with respect to deaths occurring
			 on or after such date.
			3.Improved
			 communication between Department of Veterans Affairs and medical examiners and
			 funeral directors
			(a)In
			 generalChapter 24 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					2414.Communication
				between Department of Veterans Affairs and medical examiners and funeral
				directors
						(a)Required
				informationWith respect to
				each deceased veteran described in subsection (b) who is transported to a
				national cemetery for burial, the Secretary shall ensure that the local medical
				examiner, funeral director, county service group, or other entity responsible
				for the body of the deceased veteran before such transportation submits to the
				Secretary the following information:
							(1)Whether the
				deceased veteran was cremated.
							(2)The steps taken to
				ensure that the deceased veteran has no next of kin.
							(b)Deceased veteran
				describedA deceased veteran described in this subsection is a
				deceased veteran whom the Secretary determines—
							(1)that there is no next of kin or other
				person claiming the body of the deceased veteran; and
							(2)does not have sufficient resources to cover
				burial and funeral expenses.
							(c)Determination of
				sufficient resourcesIf the
				Secretary is unable to make a reasonable determination of the amount of the
				resources of a deceased veteran under subsection (b)(2), the Secretary shall
				deem such resources to be an amount that is not sufficient to cover burial and
				funeral
				expenses.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2413 the following new item:
				
					
						2414. Communication between Department of
				Veterans Affairs and medical examiners and funeral
				directors.
					
					.
			(c)Effective
			 dateSection 2414 of title
			 38, United States Code, as added by subsection (a), shall take effect on the
			 date of the enactment of this Act and shall apply with respect to deaths
			 occurring on or after the date that is 180 days after the date of the enactment
			 of this Act.
			4.Report on
			 compliance of Department of Veterans Affairs with industry standards for
			 caskets and urns
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the compliance of the Department of Veterans Affairs with industry standards
			 for caskets and urns.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)A
			 description of industry standards for caskets and urns.
				(2)An assessment of
			 compliance with such standards at National Cemeteries administered by the
			 Department with respect to caskets and urns used for the interment of those
			 eligible for burial at such cemeteries.
				
